Citation Nr: 0026799	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation award on behalf of his minor 
children.



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty for training from September 1974 
to January 1975 and active service reportedly from October 
1977 to April 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the appellant's request 
for an apportionment of the veteran's VA compensation 
benefits on behalf of their minor children.



FINDING OF FACT

1.  The veteran's minor children are not residing with him, 
but he is reasonably discharging his responsibility for his 
children's support.

2.  An apportionment of the veteran's compensation award 
would cause him undue hardship.



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation award on behalf of his minor children have not 
been met.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has filed a claim for an apportioned share of 
the veteran's VA disability benefits in an effort to help pay 
related expenses for the parties' three children that reside 
with her.

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii).  Moreover, where 
hardship of the child is shown to exist, an apportionment may 
be made on behalf of such child so long as the apportionment 
would not subject the veteran to undue hardship.  See 
38 C.F.R. § 3.451.  Taken together, it is apparent the 
Secretary of Veterans Affairs has discretion in granting an 
apportionment of a veteran's monetary benefits when it is 
demonstrated that the veteran is or is not reasonably 
discharging his financial responsibility to support that 
child.  However, such discretion is limited; the child must 
demonstrate hardship, and the apportionment cannot subject 
the veteran to undue hardship.

The claims file contains information concerning the monthly 
income and expenses of the veteran and the appellant.  Both 
the appellant and the veteran have reported that their 
monthly expenses exceed their monthly incomes.  Information 
of record reflects that the veteran pays child support in the 
amount of at least $100 per month, although the record also 
reflects that he is behind in payments of the amount ordered 
to be paid by the Court.  Although it appears that the 
veteran is not currently incarcerated, the evidence of record 
reflects that the veteran participates in a mandatory work-
release program.  The most recent evidence of record 
indicates that the veteran resides in a homeless shelter.

The Board finds that the veteran is reasonably discharging 
his responsibility for his children's support.  While the 
veteran's child support payments have tended to be sporadic 
at times, the most recent documentation shows that the 
veteran has made payments of approximately $100 per month.

As noted previously, an apportionment of the veteran's 
disability payments may be awarded where there is a finding 
of hardship on the part of the person seeking an 
apportionment and the absence of undue hardship to the 
veteran.  38 C.F.R. § 3.451.  A review of the claims file 
reveals an economic need on the part of the veteran's 
children.  However, as with the case with the appellant, the 
veteran's monthly expenses exceed his monthly income.  As 
such, the Board finds that an apportionment of the veteran's 
compensation would cause undue financial hardship.  See 
38 C.F.R. §§ 3.450, 3.451.  Accordingly, an apportioned share 
of the veteran's VA compensation benefits on behalf of the 
veteran's and the appellee's children is not warranted under 
the provisions of 38 C.F.R. § 3.450 or 38 C.F.R. § 3.451.  
See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).

The Board is not unaware of the veteran's inconsistent 
history of meeting his child support obligations.  However, 
it is not VA's responsibility to enforce state child support 
orders unless directed to by Court order.  See 42 U.S.C.A. 
§ 659.





ORDER

An apportionment of the veteran's compensation benefits on 
behalf of his minor children is denied.



		
	RAYMOND F. FERNER	
	Veterans Law Judge
	Board of Veterans' Appeals


 

